Citation Nr: 0740849	
Decision Date: 12/28/07    Archive Date: 01/03/08	

DOCKET NO.  00-04 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
compression fracture with degenerative arthritis at C3-4, 
currently evaluated at 50 percent.  

2.  Entitlement to an increased evaluation for dermatitis of 
the scalp and hands, currently evaluated at 10 percent. 

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.   



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969 and from October 1975 to October 1979. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 1999, September 1999, and March 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In January 
1999, the RO increased the evaluation of dermatitis of the 
scalp and face from zero to 10 percent.  In September 1999, 
the RO denied entitlement to a TDIU.  In March 2002, the RO 
denied entitlement to an evaluation in excess of 50 percent 
for a compression fracture with degenerative arthritis at C3-
4.

In July 2003, the Board returned the case to the RO for 
additional development and the case was subsequently returned 
to the Board for further appellate review.  In a decision 
dated in December 2005, the Board affirmed the RO's denial of 
the benefits sought on appeal.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an Order dated in 
January 2007, the Court granted a Joint Motion for Remand 
(Joint Motion) and returned the case to the Board for 
compliance with the instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the Court's Order in this case, as 
well as the Joint Motion for Remand, indicates that the case 
must be returned to the RO for additional development.    

In the Joint Motion the parties agreed that a remand was 
required because the veteran's claim for service connection 
for depression secondary to his service-connected cervical 
spine disability remained unadjudicated.  The Joint Motion 
noted that the outcome of that determination could have a 
significant impact on the appellant's claim for total 
evaluation based on individual unemployability due to 
service-connected disabilities and concluded that the issues 
were therefore inextricably intertwined.  

In this regard, in a January 1999 rating decision the issue 
of entitlement to service connection for a psychiatric 
disorder, claimed as depression, anxiety, and post traumatic 
stress disorder (PTSD), including on a secondary basis, was 
deferred.  In a statement received at the RO on August 9, 
1999, the veteran's then-attorney, after specifically noting 
that adjudication of this claim had been deferred, stated 
that: "The veteran hereby withdraws his claim for service-
connection for a psychiatric disorder."  

To the extent that the Joint Motion itself serves as a claim 
of service connection for depression secondary to a cervical 
spine disability, this matter has not been formally addressed 
by the RO and this matter must be returned for adjudication.  
As a result, where the claim for secondary service connection 
is inextricably intertwined with a claim for a total 
evaluation based on individual unemployability due to 
service-connected disabilities, the Board will defer further 
consideration of the claim for a total evaluation based on 
individual unemployability.

With respect to the claims for increased evaluations for the 
veteran's cervical spine and skin disabilities, the Joint 
Motion essentially found that the Board's discussion of an 
assignment of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) was inadequate.  The 
Joint Motion stated that the Board did not fully discuss its 
rejection of evidence favorable to the veteran, including 
medical evidence and statements from the veteran that the 
cervical spine disability prevented him from working and that 
the Board did not address the "complete picture" of the 
veteran's disability and its interference with his 
employment.  

On remand, the veteran should be afforded approprivate VA 
examination(s) to determine the 

The Board believes that the Joint Motion intimates that this 
case presents an exceptional or unusual disability picture.  
As such, the Board believes that the matter of extraschedular 
evaluations for the veteran's cervical spine and skin 
disabilities should be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of an evaluation on an extraschedular 
basis.  In this regard, the Board would note that the 
assignment of an extraschedular evaluation for either 
disability may potentially have a bearing on the veteran's 
claim for total evaluation based on individual 
unemployability, in a similar manner as the claim for 
secondary service connection for depression, and involves 
consideration of similar factors in both claims.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:  

1.  The RO/AMC should adjudicate a claim 
for service connection for depression 
secondary to the veteran's cervical spine 
disability as directed by the Court's 
Order in this case.  If the decision is 
unfavorable, the veteran should be 
clearly informed of the need to submit a 
notice of disagreement and a substantive 
appeal following the issuance of a 
statement of the case in order to have 
this matter included in his current 
appeal.  

2.  The RO/AMC should refer the issues of 
entitlement to an evaluation in excess of 
50 percent for the veteran's cervical 
spine disability and an evaluation in 
excess of 10 percent for dermatitis of 
the scalp and hands to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of an extraschedular 
evaluation for those disabilities under 
38 C.F.R. § 3.321(b)(1).  

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO/AMC should again review 
the veteran's claims, including the claim 
for total evaluation based on individual 
unemployability due to service-connected 
disabilities, based on that additional 
adjudication and development.  If the 
benefits sought remained denied, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





